
	
		II
		112th CONGRESS
		2d Session
		S. 3613
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2012
			Mr. Begich (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To promote research, monitoring, and observation of the
		  Arctic and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Arctic Research, Monitoring, and
			 Observing Act of 2012.
		2.Findings and
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)The United States
			 is an Arctic Nation with—
					(A)an approximately
			 700-mile border with the Arctic Ocean;
					(B)more than
			 100,000,000 acres of land above the Arctic Circle; and
					(C)an even broader
			 area defined as Arctic by temperature, which includes the Bering Sea and
			 Aleutian Islands.
					(2)The Arctic region
			 of the United States is home to an indigenous population that has subsisted for
			 millennia on the abundance in marine mammals, fish, and wildlife, many of which
			 are unique to the region.
				(3)Temperatures in
			 the United States Arctic region have warmed by 3 to 4 degrees Celsius over the
			 past half-century, a rate of increase that is twice the global average.
				(4)The Arctic ice
			 pack is rapidly diminishing and thinning, and the National Oceanic and
			 Atmospheric Administration estimates the Arctic Ocean may be ice free during
			 summer months in as few as 30 years.
				(5)Such changes to
			 the Arctic region are having a significant impact on the indigenous people of
			 the Arctic, their communities and ecosystems, as well as the marine mammals,
			 fish, and wildlife upon which they depend.
				(6)Such changes are
			 opening new portions of the United States Arctic continental shelf to possible
			 development for offshore oil and gas, commercial fishing, marine shipping, and
			 tourism.
				(7)Existing Federal
			 research and science advisory programs focused on the environmental and
			 socioeconomic impacts of a changing Arctic lack a cohesive, coordinated, and
			 integrated approach and are not adequately coordinated with State, local,
			 academic, and private-sector Arctic research programs.
				(8)The lack of
			 research integration and synthesis of findings of Arctic research has impeded
			 the progress of the United States and international community in understanding
			 climate change impacts and feedback mechanisms in the Arctic Ocean.
				(9)An improved
			 scientific understanding of the changing Arctic is critical to the development
			 of appropriate and effective regional, national, and global climate change
			 adaptation strategies.
				(b)PurposeThe purpose of this Act is to establish a
			 permanent program to conduct research, monitoring, and observation activities
			 in the Arctic—
				(1)to promote and
			 sustain a productive and resilient marine, coastal, and estuarine ecosystem in
			 the Arctic and the human uses of its natural resources through greater
			 understanding of how the ecosystem works and monitoring and observation of its
			 vital signs; and
				(2)to track and
			 evaluate the effectiveness of natural resource management in the Arctic in
			 order to facilitate improved performance and adaptive management.
				3.Arctic Research
			 Commission
			(a)Duties of the
			 Arctic Research CommissionSection 104(a) of the Arctic Research
			 and Policy Act of 1984 (15 U.S.C. 4103(a)) is amended—
				(1)in paragraph (2),
			 by striking assist in establishing and inserting
			 establish;
				(2)by redesignating
			 paragraphs (3) through (10) as paragraphs (4) through (11), respectively;
			 and
				(3)by inserting
			 after paragraph (2) the following:
					
						(3)provide—
							(A)grants to
				Federal, State, local, or tribal governments and academic and private
				organizations to conduct research on or related to the Arctic, including to the
				marine environment of the Arctic Ocean, its adjacent seas or associated lesser
				bodies of water; and
							(B)such grants on
				the basis of merit in accordance with such national Arctic research program
				plan;
							.
				(b)Administration
			 of the CommissionSection 106 of the Arctic Research and Policy
			 Act of 1984 (15 U.S.C. 4105) is amended—
				(1)in paragraph (4),
			 by striking and at the end;
				(2)in paragraph (5),
			 by striking the period at the end and inserting a semicolon and
			 and; and
				(3)by adding at the
			 end the following:
					
						(6)enter into
				agreements with appropriate agencies or organizations to administer grants made
				pursuant to this title for Arctic research including reimbursement from funds
				of the Commission to administer such
				grants.
						.
				(c)Compensation of
			 Commission membersSection 103(d)(1) of the Arctic Research and
			 Policy Act of 1984 (15 U.S.C. 4102(d)(1)) is amended by striking for
			 compensation in the second sentence and inserting by the Federal
			 Government or any State or local government.
			(d)Conflicts of
			 interest
				(1)Arctic Research
			 CommissionSection 103 of the Arctic Research and Policy Act of
			 1984 (15 U.S.C. 4102) is amended by adding at the end the following:
					
						(e)The Commission
				shall adopt conflict of interest and recusal provisions that apply to any
				decision by the Commission and to all members of the Commission as if each
				member of the Commission is an affected individual within the
				meaning of section 302(j) of the Magnuson-Stevens Fishery Conservation and
				Management Act (16 U.S.C. 1852(j)), except that in addition to the disclosure
				requirements of paragraph (2) of such section 302(j), each Commission member
				shall disclose any financial interest or relationship in an organization or
				with an individual that is applying for funding from the Commission held by the
				Commission member, including an interest as an officer, director, trustee,
				partner, employee, contractor, agent, or other
				representative.
						.
				(2)North Pacific
			 Research BoardSubsection (e) of section 401 of the Department of
			 the Interior and Related Agencies Appropriations Act, 1998 (43 U.S.C. 1474d) is
			 amended—
					(A)in paragraph
			 (4)(B), by striking 15 percent and inserting 20
			 percent; and
					(B)by striking
			 paragraph (5) and inserting the following:
						
							(5)The Board shall
				adopt conflict of interest and recusal provisions that apply to any decision by
				the Board and to all members of the Board as if each member of the Board is an
				affected individual within the meaning of section 302(j) of the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(j)),
				except that in addition to the disclosure requirements of paragraph (2) of such
				section 302(j), each Board member shall disclose any financial interest or
				relationship in an organization or with an individual that is applying for
				funding from the Board, including an interest as an officer, director, trustee,
				partner, employee, contractor, agent, or other
				representative.
							.
					4.Environmental
			 Improvement and Restoration Fund
			(a)Transfer and
			 availability of amounts earnedSubsection (c) of section 401 of
			 the Department of the Interior and Related Agencies Appropriations Act, 1998
			 (43 U.S.C. 1474d) is amended—
				(1)in paragraph (1),
			 by striking To the extent provided in the subsequent appropriations
			 Acts, 80 percent of such amounts shall be made available and inserting
			 40 percent of such amounts shall be made available without further
			 appropriations;
				(2)in paragraph (2),
			 by striking 20 percent and inserting 25 percent;
			 and
				(3)by adding at the
			 end the following:
					
						(3)25 percent of
				such amounts shall be made without further appropriation to the United States
				Arctic Research Commission for the purposes of carrying out research and
				monitoring in the Arctic as provided in subsection (f).
						(4)10 percent of
				such amounts shall be made available without further appropriations to the
				Secretary of Commerce to fund the Alaska Ocean Observing Program as provided in
				subsection
				(g).
						.
				(b)Use of
			 fundsSection 401 of the Department of the Interior and Related
			 Agencies Appropriations Act, 1998 (43 U.S.C. 1474d) is amended by adding at the
			 end the following:
				
					(f)United States
				Arctic Research CommissionFunds available under subsection
				(c)(3) shall be used by the Arctic Research Commission established by section
				103 of the Arctic Research and Policy Act of 1984 to provide grants to Federal
				and State governments and academic and private organizations to conduct
				research and monitoring, including the identification of Important Ecological
				Areas, on or related to the Arctic, including the marine environment of the
				Arctic Ocean, its adjacent seas or associated lesser bodies of water. Not more
				than 20 percent of such funds may be used to provide support for the Arctic
				Research Commission and administer grants under this
				subsection.
					.
				
				
					(g)Alaska Ocean
				Observing SystemFunds available under subsection (c)(4) shall be
				used to support the Alaska Ocean Observing System in a manner consistent with
				the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3601
				et seq.), for the purpose of establishing long-term ocean observing systems and
				monitoring programs in waters of the United States in the North Pacific, Bering
				Sea, and Arctic Ocean. Not more than 20 percent of the funds made available
				pursuant to subsection (c)(4) may be used to provide administrative support
				under this subsection.
					(h)Duplication of
				effort; reportPrograms and grants funded pursuant to paragraphs
				(2), (3), and (4) of subsection (c) shall seek to avoid duplicating other
				research activities. The North Pacific Research Board, the Arctic Research
				Commission, and the Alaska Ocean Observing System shall—
						(1)meet not less
				than once annually to promote coordination among research programs and
				projects; and
						(2)submit to
				Congress and the President an annual report on the status of research conducted
				pursuant to this title.
						(i)Arctic
				definedIn this section, the term Arctic has the
				meaning given that term in section 112 of the Arctic Research and Policy Act of
				1984 (15 U.S.C.
				4111).
					.
			
